Exhibit 10.102

FIRST AMENDMENT

THIS FIRST AMENDMENT (this “Amendment”) dated as of February 11, 2008 to the
Credit Agreement referenced below is by and among Epicor Software Corporation, a
Delaware corporation (the “Borrower”), the Guarantors identified on the
signature pages hereto (the “Guarantors”), the Lenders identified on the
signature pages hereto and Bank of America, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, credit facilities have been extended to the Borrower pursuant to the
Credit Agreement (as amended, modified and supplemented from time to time, the
“Credit Agreement”) dated as of December 16, 2007 among Borrower, the Guarantors
identified therein, the Lenders identified therein and the Administrative Agent;
and

WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement and all the Lenders have agreed to the requested modifications on the
terms and conditions set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement.

2. Amendment. The Credit Agreement is amended as follows:

2.1 Each reference in the Credit Agreement to “Section 7.02(b)” is amended to
read “Section 7.02(a)”.

2.2 The definitions of “CAT” and “Regulation” in Section 1.01 are deleted.

2.3 In the definition of “Attributable Indebtedness” in Section 1.01 the “)” at
the end of clause (d) is deleted.

2.4 In the last sentence of each of Section 2.05(b)(i) and Section 2.05(b)(v)
the phrase “immediately provided such additional Cash Collateral” is amended to
read “immediately provide such additional Cash Collateral”.

2.5 In Section 7.02(d) the phrase “would be to be” is amended to read “would
be”.

2.6 The cover page to the Credit Agreement is amended to read as set forth on
Exhibit A hereto.

3. Conditions Precedent. This Amendment shall be effective as of the date hereof
upon the execution of this Amendment by the Loan Parties and all the Lenders.

4. Reaffirmation of Obligations. Each Loan Party (a) acknowledges and consents
to all of the terms and conditions of this Amendment, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this Amendment and all
documents executed in connection herewith do not operate to reduce or discharge
such Loan Party’s obligations under the Credit Documents.

5. Reaffirmation of Security Interests. Each Loan Party (i) affirms that each of
the Liens granted in or pursuant to the Loan Documents are valid and subsisting
and (ii) agrees that this Amendment shall in no manner impair or otherwise
adversely effect any of the Liens granted in or pursuant to the Loan Documents.

6. No Other Changes. Except as modified hereby, all of the terms and provisions
of the Loan Documents shall remain in full force and effect.

7. Counterparts; Facsimile Delivery. This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original and it shall not be necessary in making proof of this
Amendment to produce or account for more than one such counterpart. Delivery of
an executed counterpart of this Amendment by facsimile shall be effective as an
original.

8. Governing Law. This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of New York.

[Signature Pages Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
First Amendment to be duly executed and delivered as of the date first above
written.

 

BORROWER:    EPICOR SOFTWARE CORPORATION, a Delaware corporation       By:   

/s/ MICHAEL A. PIRAINO

      Name:    Michael A. Piraino       Title:    Chief Financial Officer and
Executive Vice President    GUARANTORS:    CRS RETAIL TECHNOLOGY GROUP, INC., a
Utah corporation       CRS RETAIL SYSTEMS, INC., a New York corporation      
By:   

/s/ MICHAEL A. PIRAINO

      Name:    Michael A. Piraino       Title:    President   
ADMINISTRATIVE AGENT:    BANK OF AMERICA, N.A., as Administrative Agent      
By:   

/s/ BRENDA H. LITTLE

      Name:    Brenda H. Little       Title:    Assistant Vice President   
LENDERS:    BANK OF AMERICA, N.A., as a Lender       By:   

/s/ FRED L. THORNE

      Name:    Fred L. Thorne       Title:    Managing Director       KEYBANK
NATIONAL ASSOCIATION       By:   

/s/ RAED Y ALFAYOUMI

      Name:    Raed Y. Alfayoumi       Title:    Vice President   



--------------------------------------------------------------------------------

EXHIBIT A

Published CUSIP Number: 29426NAA2

CREDIT AGREEMENT

Dated as of December 16, 2007

among

EPICOR SOFTWARE CORPORATION,

as the Borrower,

THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,

as the Guarantors,

THE LENDERS PARTY HERETO,

KEYBANK NATIONAL ASSOCIATION,

as Syndication Agent,

WELLS FARGO FOOTHIL, LLC, HSBC BANK USA, N.A., and COMERICA BANK,

as Co-Documentation Agents

and

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer

Arranged By:

BANC OF AMERICA SECURITIES LLC,

as Sole Lead Arranger and Book Manager